Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Acknowledgement is made of amendment filed 21 May 2021 in which claims 1, 13, and 15 are amended.  Claims 1-13 and 15 are currently pending and an office action on the merits follows.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


s 1-13, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pub. No. 2017/0075418 by Zhou et al. (“Zhou”).

As to claim 1, Zhou discloses a content generation system (Zhou, near-to-eye display device is used to supplement a display, Abstract) comprising:
an image generation unit (Zhou, dividing module 420, Figures 4-6) operable to generate one or more images of a virtual environment for display at a first display device (Zhou, near-to-eye display device) and a second display device (Zhou, main display device) (Zhou, S120.  Divide the image according to display capabilities of the main display device and at least one near-to-eye display device, the first display area, and an attribute of the image. Figure 1, ¶ [0038]); and
an image transmission unit (Zhou, display control module 430, Figure 6) operable to transmit generated images of the virtual environment to each of the first display device and the second display device (Zhou, a display control module 430, configured to control a display of the at least one near-to-eye display device in accordance with the division.  In accordance with a result of the division of the image, the main display device displays a part of the image, and the at least one near-to-eye display device displays the rest of the image, so that the image is displayed by making adaptations to meet the original quality of the image as far as possible. Figure 6, ¶ [0069]),
wherein each of the one or more images displayed at one of the first display device and the second display device is a subset of a respective one or the one or more images displayed at the other of the first display device and the second display device (Zhou, a display control module 430, configured to control a display of the at least one near-to-eye display device in accordance with the division.  In accordance with a result of the division of the image, the main display device displays a part of the image, and the at least one near-to-eye display device displays the rest of the image, so that the image is displayed by making adaptations to meet the original quality of the image as far as possible. Figure 6, ¶ [0069]), and
wherein the viewpoint of the display device displaying the subset is operable to modify the displayed field of view independently of the field of view displayed at the other display device (Zhou, S110, determine a first display area, of an image displayed on a main display device, in the FOV of a user, Figure 1, ¶ [0036]) (Zhou, S120.  Divide the image according to display capabilities of the main display device and at least one near-to-eye display device, the first display area, and an attribute of the image. Figure 1, ¶ [0038]) (Zhou, S130.  Control a display of the at least one near-to-eye display device in accordance with a result of the division of the image.  In accordance with the result of the division of the image, the main display device displays a part of the image, and the at least one near-to-eye display device displays the rest of the image, so that the image is displayed by making adaptations to meet the original quality of the image as far as possible. Figure 1, ¶ [0044]) (Zhou, The attribute of the image may comprise resolution and/or an aspect ratio, and the display capability of the display device may also comprise resolution and/or an aspect ratio.  In the method of this embodiment of the present application, in order to provide a good viewing experience, a high-quality image having an attribute such as high resolution and/or a large aspect ratio is divided according to the display capabilities of the main . Zhou teaches each display, based on their own properties and the image properties, providing a portion of the image to create a complete image within the user’s FOV.
As to claim 2, Zhou teaches a content generation system wherein the first display device is a head-mountable display device (Zhou, near-to-eye display device)(Zhou, The near-to-eye display device is a device capable of presenting, at a position close to eyes of a user, an image provided by an image source.  Such a near-to-eye display device is also referred to as a head mounted display (HMD), such as intelligent glasses, a helmet, or goggles. ¶ [0039]).
As to claim 3, Zhou teaches a content generation system wherein the second display device (Zhou, main display device) is one of a head-mountable display device, a mobile device, a handheld games console, a monitor, and a television (Zhou, Such a device in the embodiments of the present application is referred to as a "main display device", which is an initial device for viewing an image, and generally refers to a device, a display provided by which at a suitable viewing distance of a user cannot fully fill the FOV of the user.  Such a device is not limited to a portable device with a limited display screen size, for example, a mobile phone or a tablet computer, and may also comprise any other device having a relatively limited display capability as .
As to claim 4, Zhou teaches a content generation system wherein the second display device is operable to select a viewpoint for display in dependence upon a viewer input and/or motion tracking of the viewer (Zhou, In the method of this embodiment of the present application, the first display area S1 can be determined by various ways, for example, the first display area S1 is determined by detecting relative positions of the main display device and eyes of the user and with reference to the size of the main display device; or an image presented on the fundus of the user is collected, or the image on the main display device is collected by using a near-to-eye display device, and the first display area S1 is then determined by using an image processing and analysis method. Figure 2, ¶ [0037]). 
As to claim 5, Zhou teaches a content generation system wherein the second display device (Zhou, main display device) is operable to display images using a different aspect ratio to that of images displayed by the first display device (Zhou, near-to-eye display device) (Zhou, the aspect ratio of the main display device is not adapted to the aspect ratio of the image: as shown in FIG. 3(b), the main display device has a first aspect ratio AR 1, the first display area is S1, the aspect ratio of the image is a second aspect ratio AR 2 (when the image is a panorama image, the second aspect ratio AR 2 is relatively large), and the first aspect ratio AR 1 is less than the second aspect ratio AR 2.  In accordance with the method of this embodiment of the present application, in order to display the image with an aspect ratio close to the second aspect ratio AR 2 as far as possible, a binocular near-to-eye display device is used to 
As to claim 6, Zhou teaches a content generation system wherein the image generation unit is operable to generate the one or more images in dependence upon a viewpoint in the virtual environment associated with a user of the first display device (Zhou, near-to-eye display device) (Zhou, In the method of this embodiment of the present application, the first display area S1 can be determined by various ways, for example, the first display area S1 is determined by detecting relative positions of the main display device and eyes of the user and with reference to the size of the main display device; or an image presented on the fundus of the user is collected, or the image on the main display device is collected by using a near-to-eye display device, and the first display area S1 is then determined by using an image processing and analysis method. Figure 2, ¶ [0037]). 
As to claim 7, Zhou teaches a content generation system wherein the image transmission unit is operable to transmit fewer images to the second display device than to the first display device (Zhou, In the method of this embodiment of the present application, the first display area S1 can be determined by various ways, for example, the first display area S1 is determined by detecting relative positions of the main display device and eyes of the user and with reference to the size of the main display device; or an image presented on the fundus of the user is collected, . Zhou inherently teaches the transmission of fewer images to the main display device because with the tracking of the user and their FOV, the near-to-eye display is required to be updated more often in order to maintain the proper FOV for the image presented since the main display device may be stationary.
As to claim 8, Zhou teaches a content generation system wherein the image transmission unit (Zhou, display control module 430, Figure 6) is operable to transmit generated images to two or more additional display devices (Zhou, In the method of this embodiment of the present application, the at least one near-to-eye display device may comprise one or more near-to-eye display devices, and the near-to-eye display device may be a monocular or binocular near-to-eye display device. ¶ [0043]). Zhou teaches that there may be multiple near-to-eye display devices.
As to claim 9, Zhou teaches a content generation system wherein:
the image generation unit (Zhou, dividing module 420, Figures 4-6) is operable to generate low-resolution and high-resolution versions of the same images (Zhou, S120.  Divide the image according to display capabilities of the main display device and at least one near-to-eye display device, the first display area, and an attribute of the image. Figure 1, ¶ [0038]) (Zhou, The attribute of the image may comprise resolution and/or an aspect ratio, and the display capability of the display device may also comprise resolution and/or an aspect ratio.  In the method of this embodiment of the present application, in order to provide a good viewing experience, a ; and
the image transmission unit is operable to transmit the high-resolution images to the first display device (Zhou, near-to-eye display device)  and the low-resolution images to the second display device (Zhou, main display device) (Zhou, the main display device is not adapted to the resolution of the image: as shown in FIG. 3(a), the main display device has first resolution R1, the first display area is S1, maximum resolution of a binocular near-to-eye display device (not limited thereto) is second resolution R2, the resolution of the image is third resolution R3, and the first resolution R1 is lower than the third resolution R3.  In accordance with the method of this embodiment of the present application, in order to display the image with resolution close to the third resolution R3 as far as possible, the near-to-eye display device is used to coordinate with a display of the main display device.  The image is divided to achieve the aim that the resolution of the coordinated display is close to the third resolution R3 as far as possible on the premise that the coordinated display is not beyond the display capabilities of the display devices, and display content is allocated to the main display device and the near-to-eye display device. Figure 3a, ¶ [0041]). Zhou teaches the low-resolution image provided to the main display device, based on the display properties of 
As to claim 10, Zhou teaches a content generation system wherein the resolution of the low-resolution images is selected in dependence upon the display properties of the second display device (Zhou, the main display device is not adapted to the resolution of the image: as shown in FIG. 3(a), the main display device has first resolution R1, the first display area is S1, maximum resolution of a binocular near-to-eye display device (not limited thereto) is second resolution R2, the resolution of the image is third resolution R3, and the first resolution R1 is lower than the third resolution R3.  In accordance with the method of this embodiment of the present application, in order to display the image with resolution close to the third resolution R3 as far as possible, the near-to-eye display device is used to coordinate with a display of the main display device.  The image is divided to achieve the aim that the resolution of the coordinated display is close to the third resolution R3 as far as possible on the premise that the coordinated display is not beyond the display capabilities of the display devices, and display content is allocated to the main display device and the near-to-eye display device. Figure 3a, ¶ [0041]).
As to claim 11, Zhou teaches a content generation system wherein:
the image generation unit is operable to generate reduced-size versions of the one or more first images (Zhou, S120.  Divide the image according to display capabilities of the main display device and at least one near-to-eye display device, the first display area, and an attribute of the image. Figure 1, ¶ [0038]); and
the image transmission unit is operable to transmit the reduced-size images to the second display device (Zhou, main display device) (Zhou, S130.  Control a display of the at least one near-to-eye display device in accordance with a result of the division of the image.  In accordance with the result of the division of the image, the main display device displays a part of the image, and the at least one near-to-eye display device displays the rest of the image, so that the image is displayed by making adaptations to meet the original quality of the image as far as possible. Figure 1, ¶ [0044]). Zhou teaches a part of the images are provided to the main display device.
As to claim 12, Zhou teaches a content generation system wherein:
the image generation unit is operable to generate one or more stereoscopic image pairs (Zhou, S120.  Divide the image according to display capabilities of the main display device and at least one near-to-eye display device, the first display area, and an attribute of the image. Figure 1, ¶ [0038]); and
the image transmission unit is operable to transmit a single image of a generated stereoscopic image pair to the second display device (Zhou, S130.  Control a display of the at least one near-to-eye display device in accordance with a result of the division of the image.  In accordance with the result of the division of the image, the main display device displays a part of the image, and the at least one near-to-eye display device displays the rest of the image, so that the image is displayed by making adaptations to meet the original quality of the image as far as possible. Figure 1, ¶ [0044]). 

generating one or more images of a virtual environment for display at a first display device (Zhou, near-to-eye display device) and a second display device (Zhou, main display device) (Zhou, S120.  Divide the image according to display capabilities of the main display device and at least one near-to-eye display device, the first display area, and an attribute of the image. Figure 1, ¶ [0038]); and
transmitting generated images of the virtual environment to each of the first display device and the second display device (Zhou, a display control module 430, configured to control a display of the at least one near-to-eye display device in accordance with the division.  In accordance with a result of the division of the image, the main display device displays a part of the image, and the at least one near-to-eye display device displays the rest of the image, so that the image is displayed by making adaptations to meet the original quality of the image as far as possible. Figure 6, ¶ [0069]),
wherein each of the one or more images displayed at one of the first display device and the second display device is a subset of a respective one of the one or more images displayed at the other of the first display device and the second display device (Zhou, a display control module 430, configured to control a display of the at least one near-to-eye display device in accordance with the division.  In accordance with a result of the division of the image, the main display device displays a part of the image, and the at least one near-to-eye display device displays the rest of , and
wherein the viewpoint of the display device displaying the subset is operable to modify the displayed field of view independently of the field of view displayed at the other display device (Zhou, S110, determine a first display area, of an image displayed on a main display device, in the FOV of a user, Figure 1, ¶ [0036]) (Zhou, S120.  Divide the image according to display capabilities of the main display device and at least one near-to-eye display device, the first display area, and an attribute of the image. Figure 1, ¶ [0038]) (Zhou, S130.  Control a display of the at least one near-to-eye display device in accordance with a result of the division of the image.  In accordance with the result of the division of the image, the main display device displays a part of the image, and the at least one near-to-eye display device displays the rest of the image, so that the image is displayed by making adaptations to meet the original quality of the image as far as possible. Figure 1, ¶ [0044]) (Zhou, The attribute of the image may comprise resolution and/or an aspect ratio, and the display capability of the display device may also comprise resolution and/or an aspect ratio.  In the method of this embodiment of the present application, in order to provide a good viewing experience, a high-quality image having an attribute such as high resolution and/or a large aspect ratio is divided according to the display capabilities of the main display device and the at least one near-to-eye display device, and is separately displayed by the main display device and the at least one near-to-eye display device in a coordinating manner, so that the FOV of the user is filled as full as possible, and adaptations are made by using a coordinated display capability that is close to original . Zhou teaches each display, based on their own properties and the image properties, providing a portion of the image to create a complete image within the user’s FOV.
As to claim 15, Zhou discloses a non-transitory machine-readable storage medium which stores computer software (Zhou, display control method for near-to-eye display device used to supplement a display, Abstract), which when executed by a computer (Zhou, display control device 700, Figure 7), causes the computer to carry out actions, comprising:
generating one or more images of a virtual environment for display at a first display device (Zhou, near-to-eye display device) and a second display device (Zhou, main display device) (Zhou, S120.  Divide the image according to display capabilities of the main display device and at least one near-to-eye display device, the first display area, and an attribute of the image. Figure 1, ¶ [0038]); and
transmitting generated images of the virtual environment to each of the first display device and the second display device (Zhou, a display control module 430, configured to control a display of the at least one near-to-eye display device in accordance with the division.  In accordance with a result of the division of the image, the main display device displays a part of the image, and the at least one near-to-eye display device displays the rest of the image, so that the image is displayed by making adaptations to meet the original quality of the image as far as possible. Figure 6, ¶ [0069]),
wherein each of the one or more images displayed at one of the first display device and the second display device is a subset a respective one or the one or more images displayed at the other of the first display device and the second display device (Zhou, a display control module 430, configured to control a display of the at least one near-to-eye display device in accordance with the division.  In accordance with a result of the division of the image, the main display device displays a part of the image, and the at least one near-to-eye display device displays the rest of the image, so that the image is displayed by making adaptations to meet the original quality of the image as far as possible. Figure 6, ¶ [0069]), and
wherein the viewpoint of the display device displaying the subset is operable to modify the displayed field of view independently of the field of view displayed at the other display device (Zhou, S110, determine a first display area, of an image displayed on a main display device, in the FOV of a user, Figure 1, ¶ [0036]) (Zhou, S120.  Divide the image according to display capabilities of the main display device and at least one near-to-eye display device, the first display area, and an attribute of the image. Figure 1, ¶ [0038]) (Zhou, S130.  Control a display of the at least one near-to-eye display device in accordance with a result of the division of the image.  In accordance with the result of the division of the image, the main display device displays a part of the image, and the at least one near-to-eye display device displays the rest of the image, so that the image is displayed by making adaptations to meet the original quality of the image as far as possible. Figure 1, ¶ [0044]) (Zhou, The attribute of the image may comprise resolution and/or an aspect ratio, and the display capability of the display device may also comprise resolution and/or an aspect ratio.  In the . Zhou teaches each display, based on their own properties and the image properties, providing a portion of the image to create a complete image within the user’s FOV.

Response to Arguments
Applicant's arguments filed 21 May 2021 have been fully considered but they are not persuasive. 

Applicant’s representative asserts on page 8 of remarks, in regards to the independent claims, Zhou does not teach the features of the invention as claimed. Specifically, Zhou discloses an arrangement in which two entirely different images are displayed at two different device and in no way can either be considered a subset of the other, but instead they are both a subset of the originally generated image. 
each of the one or more images displayed at one of the first display device and the second display device is a subset of a respective one or the one or more images displayed at the other of the first display device and the second display device”.  Zhou teaches, as shown in the rejection above, a main display device displaying a part of the image and a near-to-eye display device displaying the rest of the image. Zhou teaches that the images displayed at both the main display and the near-to-eye display are a subset of the displayed image since both are required in order to produce the entire image. Both displays are dependent upon images displayed on the other display devices and thus present a subset of the images of the other display device. Thus, Zhou teaches the subset of images displayed on the first and second display devices as claimed.
Applicant’s representative continues to assert, in regards to the independent claims that Zhou’s display system provides only partial images on each of the display devices while the claimed invention describes two separate device each displaying the same image so as to enable individual viewpoints using a single set of images.

	Applicant’s representative asserts on page 9 of remarks, the claims are allowable and a notice of allowance should be sent.
	The Office respectfully disagrees with this assertion and submits the rejection and response above.
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.



U.S. Pub. No. 2017/0286993 by Khalid et al. teaches a head mounted display which presented a stereoscopic view of a three-dimensional virtual image.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT D CASTIAUX whose telephone number is (571)272-5143.  The examiner can normally be reached on Mon-Fri 7:30 AM- 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on (571)272-7772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRENT D CASTIAUX/Primary Examiner, Art Unit 2691